MEMORANDUM DECISION.
The defendant, Herman A. Powell, appeals his conviction of rape, 17-A M.R.S.A. § 252(1)(B)(1) (Supp.1980), after a jury trial in Superior Court, Somerset County.1 Powell argues on appeal that the evidence presented at trial on the issue of force was insufficient to support his rape conviction because the State did not prove that something more than “minimal” force was used to overcome the victim’s will. Reviewing the testimony given at trial, we conclude that there was ample evidence to support the jury’s verdict that the defendant used actual physical force to overcome the will of the victim and caused her to submit to intercourse within the meaning of 17 — A M.R.S.A. § 252(1)(B)(1) (Supp.1980). See State v. Sanborn, Me., 440 A.2d 1056, (1982).
The entry is:
Judgment affirmed.
All concurring.

. 17 A M.R.S.A. § 252(1)(B)(1) provided that “[a] person is guilty of rape if he engages in sexual intercourse . . . [w]ith any person, not his spouse, and he compels such person to submit ... by force and against the person’s will . . . Section 252 was subsequently amended; for the new provision see 17-A M.R. S.A. § 252 (Supp.1981).